
	
		I
		111th CONGRESS
		1st Session
		H. R. 2353
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Chaffetz (for
			 himself, Mr. Sensenbrenner,
			 Mr. Burton of Indiana,
			 Mr. Gallegly,
			 Mr. Fleming,
			 Mr. Schock,
			 Mr. Bishop of Utah, and
			 Mr. Boozman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require electric utilities to notify electric
		  consumers of the cost of emission allowances associated with the electricity
		  delivered to such consumers, and for other purposes.
	
	
		1.EPA publication of
			 informationIn carrying out
			 any Federal greenhouse gas regulatory program that provides for the sale of
			 emission allowances in connection with an absolute limit on greenhouse gas
			 emissions, the Administrator of the Environmental Protection Agency shall
			 publish, on a monthly basis, the average cost per kilowatt hour of the emission
			 allowances purchased by each person generating electricity for sale. In such
			 publication, the Administrator shall provide an allocation of such costs, based
			 on the generation sources, among the regions identified by the Administrator in
			 which electric power is purchased and sold at wholesale. The Administrator
			 shall consult with the Federal Energy Regulatory Commission and the Secretary
			 of Energy in carrying out this section.
		2.Information to
			 consumersSection 115(f) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2625(f)) is
			 amended by adding at the end the following new paragraph:
			
				(4)For purposes of the standard for
				information to consumers established by section 113(b)(3), each electric
				utility shall include in each billing statement transmitted to each electric
				consumer a statement of the portion of the rate charged to that consumer that
				represents the cost of emission allowances purchased by the utility for the
				period covered by such billing statement. In the case of a utility purchasing
				electric energy in a region for which the Administrator of the Environmental
				Protection Agency has published the average cost per kilowatt hour of emission
				allowances associated with electric power sold in that region, the utility
				shall include the appropriate portion of such costs in each such billing
				statement. For purposes of adopting the standard under section 113(b)(3) as
				modified by this paragraph, the date 2 years after the date of the enactment of
				this paragraph shall be substituted for the 2-year period specified in section
				113(a).
				.
		
